NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 17, 2019*
                                 Decided May 20, 2019

                                         Before

                        MICHAEL S. KANNE, Circuit Judge

                        AMY C. BARRETT, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 18-1999

EDWARD HARDIN,                                  Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                Western Division.
      v.
                                                No. 17 C 50370
JOHN R. BALDWIN, et al.,
     Defendants-Appellees.                      Philip G. Reinhard,
                                                Judge.

                                       ORDER

       Edward Hardin, an Illinois inmate, has sued a corrections officer for violating the
Eighth Amendment by escorting him (while restrained) on an uneven sidewalk and
hurting his shoulder when helping him up after he tripped while walking. The district
court dismissed Hardin’s complaint at screening for failure to state a claim and issued a



      * The defendants were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the brief and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-1999                                                                           Page 2

strike against him. See 28 U.S.C. §§ 1915A; 1915(g). Because the officer did not recklessly
disregard a substantial risk of injury, we affirm the judgment.

        We review de novo the dismissal of Hardin’s complaint at screening and accept
the allegations in his complaint as true. See Otis v. Demarasse, 886 F.3d 639, 644 (7th Cir.
2018).

        While escorting Hardin back to Dixon Correctional Center, Officer Searchy (his
first name is not in the record) directed Hardin, who was wearing handcuffs and leg
shackles, onto a sidewalk “littered with pot holes.” Along the way, as Searchy assisted
Hardin, Hardin tripped and fell on the concrete, injuring his head and ankle. Searchy
tried lifting Hardin’s right arm to get him back on his feet, but the pull injured Hardin’s
rotator cuff. On the second try, Searchy lifted Hardin successfully and returned him to
the prison. Hardin promptly went to the healthcare unit for evaluation, where a nurse
cleaned his ankle wound. Several months later, he started physical therapy for the
rotator-cuff injury.

       After initiating this suit, the district court ruled that Hardin had failed to state a
claim, but invited him to submit an amended complaint. In that complaint, Hardin
named Searchy as the sole defendant. As he elaborates in his brief on appeal, Hardin
contends that Searchy should not have shackled him while he walked on the hazardous
sidewalk and, when helping him up, Searchy should have lifted him under both arms to
prevent a rotator-cuff injury. The district court dismissed the complaint, concluding that
Hardin did not allege a sufficiently serious hazard or the requisite mental state for an
Eighth Amendment claim.

       On appeal, Hardin does not challenge the district court’s reasoning; rather, he
expands his allegations as we have just described them. But they still do not add up to a
plausible Eighth Amendment claim. We read his brief generously and accept the
allegations in it and the complaint as true. See Otis, 886 F.3d at 644. Even so, we agree
with the district court that dismissal was proper.

        To state an Eighth Amendment claim based on a hazardous condition of
confinement, a plaintiff must allege the presence of a “sufficiently serious” condition
and that the defendant was deliberately indifferent to it. Townsend v. Fuchs, 522 F.3d
765, 773 (7th Cir. 2008). Hardin has alleged neither. The condition that Hardin identifies
is the uneven sidewalk, but the risk of tripping there is no worse than the risk present
on slippery floors in prison showers. “Federal courts consistently have adopted the
No. 18-1999                                                                          Page 3

view that slippery surfaces and shower floors in prisons, without more, cannot
constitute a hazardous condition of confinement.” Pyles v. Fahim, 771 F.3d 403, 410 &
n.25 (7th Cir. 2014). We recognize that Hardin was shackled, and we will assume that
the shackling elevated the risk of injury. But Hardin also alleges that Searchy assisted
Hardin as he walked. That allegation implies that Searchy tried to reduce the risk of
injury and thus was not deliberately indifferent to the risks of an uneven, horizontal
walkway. Cf. Anderson v. Morrison, 835 F.3d 681, 683 (7th Cir. 2016) (prisoner stated
Eighth Amendment claim when guards allegedly refused to help him descend slippery
stairs obstructed with garbage while cuffed).

       Hardin also does not allege that Searchy injured Hardin’s rotator cuff recklessly.
See Farmer v. Brennan, 511 U.S. 825, 837 (1994). He does not suggest that Searchy knew
that Hardin was unusually susceptible to this injury or that, in lifting Hardin up,
Searchy used force that he knew would likely injure Hardin. Indeed, in his appellate
brief Hardin invokes negligence law to frame his deliberate-indifference claim, but the
two are not synonymous. See Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008)
(“[T]he Eighth Amendment does not codify common law torts.”). Deliberate
indifference requires a reckless disregard of a known, substantial risk of danger, not the
mere absence of ordinary care. Because these allegations do not suggest that Searchy
was reckless, dismissal was proper. See Arnett v. Webster, 658 F.3d 742, 751 (7th Cir.
2011).

       To the extent that Hardin alleges deliberate indifference in the treatment of his
injuries, that claim also fails. Hardin did not allege that Searchy was personally
involved in his medical treatment. See Mitchell v. Kallas, 895 F.3d 492, 498 (7th Cir. 2018)
(requiring defendant to be “personally responsible for the alleged deprivation of the
plaintiff’s constitutional rights”). In his appellate brief, Hardin attempts to cure this
defect by naming several prison nurses. But he had an opportunity to include this
information in the amended complaint and failed to do so. He may not do so on appeal.

                                                                                AFFIRMED